          Case 1:20-cv-00625-NONE-EPG Document 41 Filed 08/19/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10   ANTOINE DESHAWN BARNES,                              Case No. 1:20-cv-00625-NONE-EPG (PC)
11                 Plaintiff,                             ORDER FOR PLAINTIFF TO SHOW
                                                          CAUSE WHY HE SHOULD NOT BE
12         v.                                             SANCTIONED FOR FAILURE TO
                                                          PROSECUTE THIS ACTION
13   VAN NESS,
                                                          TWENTY-ONE DAY DEADLINE
14                 Defendant.
15

16

17          Antoine Barnes (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis in
18   this civil rights action pursuant to 42 U.S.C. § 1983.
19          Given Plaintiff’s conduct at the telephonic scheduling conference in this case, the Court
20   warned Plaintiff “that if he continues to make inappropriate comments (verbally or in writing),
21   if he fails to comply with court orders, or if he fails to prosecute this case, he may be
22   sanctioned, up to and including dismissal of this action.” (ECF No. 37, pgs. 2-3).
23          On July 14, 2021, Defendant filed a motion to compel, alleging that Plaintiff failed to
24   respond to Defendant’s discovery requests. (ECF No. 38, p. 2). Defendant also sent Plaintiff
25   two meet and confer letters, but Plaintiff failed to respond to those as well. (Id.).
26          The deadline for Plaintiff to respond to Defendant’s motion to compel has passed, and
27   Plaintiff failed to respond to the motion.
28          It appears that Plaintiff is not prosecuting this action. Accordingly, it is HEREBY

                                                      1
         Case 1:20-cv-00625-NONE-EPG Document 41 Filed 08/19/21 Page 2 of 2



 1   ORDERED that:
 2        1. Within twenty-one (21) days from the date of service of this order, Plaintiff shall
 3              show cause why he should not be sanctioned, up to and including the sanction of
 4              dismissal with prejudice, for failure to prosecute this action; and
 5        2. Failure to respond to this order may result in this action being dismissed with
 6              prejudice.
 7
     IT IS SO ORDERED.
 8

 9
       Dated:     August 19, 2021                              /s/
10                                                       UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
